DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This office action is in response to the amendment and comments submitted 5/31/2022.
Claims 1-40 have been cancelled.
Claim 43 has been amended support is found in figure 3.
Claims 51 and 52 have been added; support for claim 51 is found in figure 3, support for claim 52 is found in figure 2, and [0011] of the instant specification. 
Claims 41-52 are currently pending.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 31-40 directed to Group I and Group II non-elected without traverse.  Accordingly, claims 31-40 been cancelled.
	
Claim Rejections
	The 35 U.S.C. § 103 rejection of claims 41-50 are withdrawn because of the amendments of the claims.

Allowable Subject Matter
Claims 41-52 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	a. The closest prior art of record, Min (US2013/0244093A1). Min discloses a method of manufacturing a secondary battery; a formation step of accommodating an electrode assembly and an electrolyte into a body of a battery case, wherein the battery case comprises an accommodation part and gas pocket, wherein a passage is formed in the body of the battery case that extends from the accommodation part through the gas pocket to an outside but does not disclose or suggest a seating step of seating the gas pocket on a support block, which has an inclined part on the surface to support the gas pocket.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728